Exhibit 10(y)

STOCK UNIT AWARD AGREEMENT

(with related Dividend Equivalent Rights)

Wendy’s International, Inc.

 

 

THIS AGREEMENT, made as of                     , 20         (the “Date of
Grant”), between Wendy’s International, Inc., an Ohio corporation (the
“Company”), and              (the “Grantee”).

WHEREAS, the Company has adopted the Wendy’s International, Inc. 2003 Stock
Incentive Plan (the “Plan”) in order to provide additional incentive to certain
employees and directors of the Company and its Subsidiaries; and

WHEREAS, the Committee has determined to grant to the Grantee an Award of Stock
Units with related Dividend Equivalent Rights as provided herein to encourage
the Grantee’s efforts toward the continuing success of the Company.

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Grant.

1.1 The Company hereby grants to the Grantee an award (the “Award”) of
             Stock Units with an equal number of related Dividend Equivalent
Rights. The Stock Units and related Dividend Equivalent Rights granted pursuant
to the Award shall be subject to the execution and return of this Agreement by
the Grantee (or the Grantee’s estate, if applicable) to the Company as provided
in Section 8 hereof. Subject to Section 6 hereof, each Stock Unit represents the
right to receive one (1) Share at the time and in the manner set forth in
Section 7 hereof.

1.2 Each Dividend Equivalent Right represents the right to receive all of the
cash dividends that are or would be payable with respect to the Share
represented by the Stock Unit to which the Dividend Equivalent Right relates.
With respect to each Dividend Equivalent Right, any such cash dividends shall be
converted into additional Stock Units based on the Fair Market Value of a Share
on the date such dividend is made (provided that no fractional Stock Units shall
be granted). Such additional Stock Units shall be subject to the same terms and
conditions applicable to the Stock Unit to which the Dividend Equivalent Right
relates, including, without limitation, the restrictions on transfer,
forfeiture, vesting and payment provisions contained in Sections 2 through 7,
inclusive, of this Agreement. In the event that a Stock Unit is forfeited
pursuant to Section 6 or 8 hereof, the related Dividend Equivalent Right shall
also be forfeited.

1.3 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.

 

  2. Restrictions on Transfer.

The Stock Units granted pursuant to this Agreement may not be sold, transferred
or otherwise disposed of and may not be pledged or otherwise hypothecated.

  3. Vesting.

Except as provided in Sections 4 and 5 hereof, one-fourth (1/4) of the number of
Stock Units granted hereunder (rounded up to the next whole Stock Unit, if
necessary) shall vest on each of the first four (4) anniversaries of the Date of
Grant (each such anniversary, a “Vesting Date”).



--------------------------------------------------------------------------------

  4. Effect of Certain Terminations of Employment.

If the Grantee’s employment terminates as a result of (a) the Grantee’s death,
(b) the Grantee’s Retirement, (c) the Grantee’s becoming Disabled, or (d) the
Grantee’s termination by the Company (or by the Employee following a
Constructive Discharge) without Cause on or before             , 20        
(“Early Termination Without Cause”), all Stock Units which have not become
vested in accordance with Section 3 or 5 hereof shall vest as of the date of
such termination.

For purposes of this Section 4, Constructive Discharge shall mean the occurrence
of any of the following events without the Grantee’s express written consent:

(i) A change in the Grantee’s status, title, position or responsibilities
(including reporting responsibilities) which, in the Grantee’s reasonable
judgment, does not represent a promotion from the positions of Chief Executive
Officer and President (except a change to the position of Executive Vice
President and Chief Financial Officer or another executive position reporting
directly to the Chief Executive Officer) or Executive Vice President and Chief
Financial Officer or another executive position reporting directly to the Chief
Executive Officer; the assignment to the Grantee of any duties or
responsibilities which, in the Grantee’s reasonable judgment, are inconsistent
with such status, title, position or responsibilities; or any removal of the
Grantee from, or failure to reappoint or reelect her to, any of such positions,
except in connection with the termination of her employment for Disability,
Cause, as a result of her death or by the Grantee for reasons other than those
specified in Sections 4(i) to (iv) of this Agreement;

(ii) a reduction by the Company in the Grantee’s base salary as in effect on the
Date of Grant as long as the Grantee is employed as Chief Executive Officer and
President, or a reduction by the Company in the Grantee’s base salary below the
Grantee’s salary as in effect on             , 20         if the Grantee is
employed as Executive Vice President and Chief Financial Officer or another
executive position reporting directly to the Chief Executive Officer;

(iii) the Company requiring the Grantee to be based at any place outside a
30-mile radius from the Grantee’s business office location as of the Date of
Grant, except for reasonably required travel on Company business; or

(iv) any material breach by the Company of any provision of this Agreement or
any employment agreement between the Grantee and the Company.

 

  5. Effect of Change in Control.

In the event of a Change in Control which also constitutes a change in ownership
or effective control of the Company or a change in the ownership of a
substantial portion of its assets, in each case within the meaning of
Section 409A of the Code, at any time on or after the Date of Grant, all Stock
Units which have not become vested in accordance with Section 3 or 4 hereof
shall vest immediately.

 

  6. Forfeiture of Stock Units.

In addition to the circumstance described in Section 8 hereof, any and all Stock
Units which have not become vested in accordance with Section 3, 4 or 5 hereof
shall be forfeited and shall revert to the Company upon:

(i) the termination of the Grantee’s employment with the Company or any
Subsidiary for any reason other than those set forth in Section 4 hereof prior
to such vesting; or

(ii) the commission by the Grantee of an Act of Misconduct prior to such
vesting.

 

2



--------------------------------------------------------------------------------

For purposes of this Agreement, an “Act of Misconduct” shall mean the occurrence
of one or more of the following events: (x) the Grantee uses for profit or
discloses to unauthorized persons, confidential information or trade secrets of
the Company or any of its Subsidiaries, (y) the Grantee breaches any contract
with or violates any fiduciary obligation to the Company or any of its
Subsidiaries, or (z) the Grantee engages in unlawful trading in the securities
of the Company or any of its Subsidiaries or of another company based on
information gained as a result of that Grantee’s employment with, or status as a
director to, the Company or any of its Subsidiaries.

 

  7. Issuance of Shares.

On each Vesting Date or the date of Early Termination Without Cause, whichever
occurs first, or as soon thereafter as administratively practicable, the Company
shall issue Shares to the Grantee (or, if applicable, the Grantee’s estate) with
respect to Stock Units that become vested on that Vesting Date. Shares with
respect to Stock Units that become vested pursuant to Section 4 or Section 5
shall be issued upon the date such Stock Units become vested, or as soon
thereafter as administratively practicable; provided, however, that if the
Grantee is a “specified employee” within the meaning of Section 409A of the Code
as of the date of the Grantee’s termination of employment based on the Grantee’s
Share ownership (at least 1% of the outstanding Shares) or compensation relative
to other employees (in the top 50) and determined in accordance with policies
and procedures adopted by the Company, any Shares with respect to Stock Units
which have become vested pursuant to Section 4 due to the termination of the
Grantee’s employment as a result of the Grantee’s Retirement, an Early
Termination Without Cause, or the Grantee becoming Disabled (other than a
Disability which constitutes a disability within the meaning of Section 409A of
the Code) shall be issued as soon as administratively practicable after the
first day of the calendar month following the date which is six (6) months after
the date of the Grantee’s termination of employment.

 

  8. Execution of Award Agreement.

The Stock Units and Dividend Equivalent Rights granted to the Grantee pursuant
to the Award shall be subject to the Grantee’s execution and return of this
Agreement to the Company or its designee (including by electronic means, if so
provided) no later than the earlier of (i)                     , 20         and
(ii) the date that is immediately prior to the date that the Stock Units vest
pursuant to Section 4 or 5 hereof (the “Grantee Return Date”); provided that if
the Grantee dies before the Grantee Return Date, this requirement shall be
deemed to be satisfied if the executor or administrator of the Grantee’s estate
executes and returns this Agreement to the Company or its designee no later than
ninety (90) days following the Grantee’s death (the “Executor Return Date”). If
this Agreement is not so executed and returned on or prior to the Grantee Return
Date or the Executor Return Date, as applicable, the Stock Units and Dividend
Equivalent Rights evidenced by this Agreement shall be forfeited, and neither
the Grantee nor the Grantee’s heirs, executors, administrators and successors
shall have any rights with respect thereto.

 

  9. No Right to Continued Employment.

Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate the Grantee’s
employment, nor confer upon the Grantee any right to continuance of employment
by the Company or any of its Subsidiaries or continuance of service as a Board
member.

 

  10. Withholding of Taxes.

Prior to the delivery to the Grantee (or the Grantee’s estate, if applicable) of
Shares pursuant to Sections 1 and 7 hereof, the Grantee (or the Grantee’s
estate) shall pay to the Company the federal, state and local income taxes and
other amounts as may be required by law to be withheld by the Company (the
“Withholding Taxes”) with respect to such Shares. By executing and returning
this Agreement in the manner provided in Section 8 hereof, the Grantee (or the
Grantee’s estate) shall be deemed to elect to have the Company withhold a
portion of such Shares having an aggregate Fair Market Value equal to the
Withholding Taxes in satisfaction of the Withholding Taxes, such election to
continue in effect until the Grantee (or the Grantee’s estate) notifies the
Company at least

 

3



--------------------------------------------------------------------------------

4 days prior to the applicable Vesting Date that the Grantee (or the Grantee’s
estate) shall satisfy such obligation in cash, in which event the Company shall
not withhold a portion of such Shares as otherwise provided in this Section 10.

 

  11. Grantee Bound by the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

  12. Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

  13. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

  14. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Ohio without giving effect to the
conflicts of laws principles thereof.

 

  15. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

 

  16. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.

 

  17. Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.

 

  18. Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

4



--------------------------------------------------------------------------------

  19. Counterparts.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.

 

WENDY’S INTERNATIONAL, INC. By:     Name:     Title:    

 

GRANTEE

 

 

5